DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
1)  Lower light guide entity is a light guide channel with a base portion and a pair of side wall portions protruding from said base portion with a U-shaped cross section of claim 9;
2)  A bottom portion of said one or more light guides is slanted with respect to the top plate of claim 11; and
3)  Thermal insulation in said space between the upper surface of said induction coil and the lower surface of said top plate of claim 19.
No new matter should be entered.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites an induction cooking device with at least one induction coil [claim 1, lines 1-2] and an at least partially transparent or semi-transparent top plate [claim 1, line 2], the induction cooking device comprising the optical system according to claim 1.  
 Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 102017211798 discloses a hob device having light guides [26] for transporting light from light sources [22] through a center area in the hob but fails to show the claimed light deflection means.
Bayerlein et al. (2021/0360751) discloses an induction cooking hob with an LED [4] a center area of the hob but fails to show the claimed light guiding means.
Negretti et al. (2021/0251052) discloses an induction cooking hob with a light source [14] and a light deflecting means [22] in a center area of the hob and light channels [20] on an insulation layer [18] on the heating zone [10] but fails to show the .

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
In an optical system for an induction cooking device with at least one induction coil and an at least partially transparent or semi-transparent top plate and an optical system, including at least one light source to be arranged in a central area of said induction coil in order to provide light through a central opening of said induction coil  prior art fails to show or suggest a light deflecting means configured to receive said light from the light source and provide said light at one or more openings of said light deflecting means, and light guiding means for guiding the light provided at said one or more openings in an area between an upper side of the induction coil and a lower side of the top plate, said light guiding means being configured to guide the light into a space between the induction coil and the top plate and provide a light indicator at a top side of the top plate.  
In an induction hob comprising a top plate, an induction coil defining a center opening and being disposed beneath the top plate to define a heating zone thereof, a light source disposed beneath and being aligned with said center opening of said induction coil, prior art fails to show or suggest light deflecting means arranged in said .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/LAURA K TSO/           Primary Examiner, Art Unit 2875